DETAILED ACTION
Claims 1-20 are pending and have been examined.
This application is a Continuation of 16/745,937, now US 11,082,317.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,082,317 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the claims in the instant application, claim by claim in a one-to-one correspondence.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 9, 11, 12, 14, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Applicant-supplied US 2005/0102419 A1 (Popescu et al.).


As to Claim 1, Popescu et al. anticipate a detection block sending method, wherein the method comprises: 
obtaining, by a network device, an original bit block data flow (Popescu et al. disclose the obtaining of optical communications including 10GBASE-R links carrying Ethernet packets directly - ¶¶ [0002, 0005]); 
generating at least one detection block (Popescu et al. disclose inserting monitoring {detection} blocks in place of idle blocks - ¶¶ [0032, 0036-0039]); 
inserting the at least one detection block into a position of at least one idle block in the original bit block data flow (Popescu et al. disclose inserting monitoring {detection} blocks in place of idle blocks - ¶¶ [0032, 0036-0039]), wherein a sending period of the at least one detection block is greater than or equal to a preset reference sending period (Popescu et al. disclose the sending monitoring blocks during idle periods of various sizes - ¶¶ [0026, 0063, 0108]); and 
sending a bit block data flow comprising the at least one detection block (Popescu et al. disclose inserting monitoring {detection} blocks in place of idle blocks and sending into the flow - ¶¶ [0023, 0026, 0116, 0122]).

	As to Claims 9 and 15, the limitations presented are the same or similar to those of Claim 1; and are therefore rejected on the same basis.

As to Claim 3, Popescu et al. anticipate the method according to claim 1, 
wherein the at least one detection block carries a preset reference sending period, and the preset reference sending period is used to indicate a sending period of the at least one detection block (Popescu et al. disclose the sending monitoring blocks during idle periods of various sizes - ¶¶ [0026, 0063, 0108]).

As to Claim 4, Popescu et al. anticipate the method according to claim 3, 
wherein the sending period of the at least one detection block is greater than or equal to the preset reference sending period carried in the at least one detection block (Popescu et al. disclose the sending monitoring blocks during idle periods of various sizes - ¶¶ [0026, 0063, 0108]).

As to Claim 5, Popescu et al. anticipate the method according to claim 4, 
wherein when the sending period of the at least one detection block is greater than the preset reference sending period carried in the at least one detection block (Popescu et al. disclose the sending monitoring blocks during idle periods of various sizes - ¶¶ [0026, 0063, 0108]), 
the method further comprises: 
updating the preset reference sending period of the at least one detection block to the sending period of the at least one detection block (Popescu et al. disclose the sending monitoring blocks during idle periods of various sizes - ¶¶ [0026, 0063, 0108]).

As to Claim 6, Popescu et al. anticipate the method according to claim 1, 
wherein different types of detection blocks have different type fields (Popescu et al. disclose the different types - ¶¶ [0036-0039]).

As to Claim 8, Popescu et al. anticipate the method according to claim 1, 
wherein the at least one detection block is an M/N bit block (Popescu et al. disclose the 64B/66B blocks - ¶ [0023]).

As to Claim 11, Popescu et al. anticipate the method according to claim 9, wherein the detection block carries a preset reference sending period (Popescu et al. disclose the sending monitoring blocks during idle periods - ¶¶ [0026, 0063, 0108]), and 
the method further comprises: 
identifying, by the network device, the at least one detection block based on the reference sending period (Popescu et al. disclose the sending monitoring blocks during idle periods - ¶¶ [0026, 0063, 0108]).

As to Claim 12, Popescu et al. anticipate the method according to claim 9, 
wherein different types of detection blocks have different type fields (Popescu et al. disclose the different types - ¶¶ [0036-0039]).

As to Claim 14, Popescu et al. anticipate the method according to claim 9, 
wherein the at least one detection block is an M/N bit block (Popescu et al. disclose the 64B/66B blocks - ¶ [0023]).

As to Claim 17, Popescu et al. anticipate the network device according to claim 15, 
wherein the at least one detection block carries a preset reference sending period, and the preset reference sending period is used to indicate a sending period of the at least one detection block (Popescu et al. disclose the sending monitoring blocks during idle periods - ¶¶ [0026, 0063, 0108]).

As to Claim 18, Popescu et al. anticipate the network device according to claim 17, 
wherein the sending period of the at least one detection block is greater than or equal to the preset reference sending period carried in the at least one detection block (Popescu et al. disclose the sending monitoring blocks during idle periods of various sizes - ¶¶ [0026, 0063, 0108]).

As to Claim 19, Popescu et al. anticipate the network device according to claim 18, 
wherein when the sending period of the at least one detection block is greater than the preset reference sending period carried in the at least one detection block (Popescu et al. disclose the sending monitoring blocks during idle periods of various sizes - ¶¶ [0026, 0063, 0108]), the one or more memory stores programming instructions for execution by the at least one processor to: 
update the preset reference sending period of the at least one detection block to the sending period of the at least one detection block (Popescu et al. disclose the sending monitoring blocks during idle periods of various sizes - ¶¶ [0026, 0063, 0108]).

As to Claim 20, Popescu et al. anticipate the network device according to claim 15, 
wherein the at least one detection block is an M/N bit block (Popescu et al. disclose the 64B/66B blocks - ¶ [0023]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 7, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant-supplied US 2005/0102419 A1 (Popescu et al.), in view of Applicant-supplied EP 3113502 A1 (Gareau et al.).

As to Claims 7 and 13, Popescu et al. anticipate the method according to claim 1; and the method according to claim 9, respectively.
Popescu et al. do not disclose wherein a piece of operation, administration, and maintenance (OAM) information is carried by at least two detection blocks. However, Gareau et al. disclose 
wherein a piece of operation, administration, and maintenance (OAM) information is carried by at least two detection blocks (Gareau et al. disclose OAM monitoring - ¶ [0013]). 
It would have been obvious to one of ordinary skill in the art to combine wherein a piece of operation, administration, and maintenance (OAM) information is carried by at least two detection blocks, taught by Gareau et al., with detection blocks, taught by Popescu et al., in order to improve flow control and channelization (Gareau et al. - ¶ [0013]).

As to Claims 2 and 16, Popescu et al. anticipate the method according to claim 1; and the network device according to claim 15, respectively.
Popescu et al. do not disclose wherein the at least one detection block carries a flow identifier, and wherein the flow identifier indicates a connection identifier of the original bit block data flow. However, Gareau et al. disclose, 
wherein the at least one detection block carries a flow identifier, and wherein the flow identifier indicates a connection identifier of the original bit block data flow (Gareau et al. disclose the flow path identifier and connection identifier - ¶ [0145]). 
The motivation and obviousness arguments are the same as in Claim 7.

As to Claim 10, Popescu et al. anticipate the method according to claim 9.
Popescu et al. do not disclose wherein the detection block carries a flow identifier, wherein the flow identifier indicates a connection identifier of the bit block data flow, and wherein the method further comprises: performing, by the network device, fault detection based on the flow identifier. However, Gareau et al. disclose 
wherein the detection block carries a flow identifier, wherein the flow identifier indicates a connection identifier of the bit block data flow (Gareau et al. disclose the flow path identifier and connection identifier - ¶ [0145), and 
wherein the method further comprises: performing, by the network device, fault detection based on the flow identifier (Gareau et al. disclose the flow path identifier and connection identifier; and fault monitoring - ¶ [0145). 
The motivation and obviousness arguments are the same as in Claim 7.

Interview Practice
USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2456